Exhibit 10.11
BANK MUTUAL CORPORATION
(BKMU)
MANAGEMENT INCENTIVE COMPENSATION
PLAN

 



--------------------------------------------------------------------------------



 



BANK MUTUAL CORPORATION
Management Incentive Compensation Plan (MIP)
     This document describes the annual Management Incentive Compensation Plan
(the Plan) of BANK MUTUAL CORPORATION (“BKMU”).
PURPOSE
     Incentive compensation is an essential element of total annual cash
compensation. The Plan is designed to direct the efforts of those whose duties,
responsibilities, and decisions have a significant impact on the achievement of
BKMU’s basic business objectives by initiating actions, rather than merely
responding to external conditions. Specific objectives of the Plan are to:

  •   Contribute toward achieving short-term performance goals;     •  
Recognize and reward superior individual performance;     •   Assure corporate
financial gain before incentive payments are earned;     •   Provide
compensation which is competitive with the market place; and     •   Restrict
participation to key officers.

PLAN DESCRIPTION
     To meet the above objectives, the Plan provides incentive reward
opportunities in return for outstanding performance. The Plan is a “look
forward” plan which generates incentive funds based on actual operating results
measured against predetermined performance goals.
     The Plan is integrally related to the BKMU’s salary program in that the
incentive award opportunities are measured as a designated percent of each
Participant’s Base Salary. The combination of Base Salary and Target Incentive
Award is designed to provide the Participant with total annual cash compensation
that is consistent with each Participant’s respective position and individual
performance.
     Under the Plan, two factors determine the amount of incentive awards each
Participant will receive:

  •   BKMU’s corporate performance measured against predetermined financial
goals, and

  •   Each Participant’s individual performance measured against predetermined
individual goals.

2



--------------------------------------------------------------------------------



 



PLAN ADMINISTRATION
     The Bank Mutual Corporation Compensation Committee (the Committee) has
final authority for Plan provisions and has the responsibility for supervising
the administration of the Plan.
ELIGIBILITY
     Eligible positions are those whose decisions have a material and direct
impact on annual operating results. Eligibility for participation does not
necessarily mean participation every year. Participants will be designated
annually by the Committee. This designation will take place prior to the
beginning of BKMU’s fiscal year, except that if an officer is hired or promoted
during the program year, it is up to the discretion of the Committee to
determine if that person is included in the Plan and to what extent of the
annual Base Salary.
SIZE OF AWARDS
     Target Incentive Awards should be consistent with the competitive labor
market and should reflect the responsibility levels of the Participants. The
Participants are grouped into tiers to reflect the various responsibility levels
of the Participants, and a target incentive percentage of Base Salary is
established for each tier. The incentive percentages for the responsibility
tiers are shown below:

                              Incentive Award Opportunities             (As a %
of Salary)         Responsibility                   Tier   Threshold     Target
    Maximum  
Tier I
    14.0 %     20.0 %     40.0 %
Tier II
    12.6 %     18.0 %     36.0 %
Tier III
    10.5 %     15.0 %     30.0 %
Tier IV
    7.0 %     10.0 %     20.0 %

     Target Incentive Awards represent incentive funds that will be earned for
each position if BKMU and the Participant achieved the predetermined goals.
Participants’ base salaries are multiplied by their respective target incentive
percentage to determine their target incentive award. Actual incentive awards
may be higher or lower than target levels, depending on actual operating results
compared to predetermined goals.
INCENTIVE MIX
     A portion of each Participant’s incentive opportunities is based on
corporate performance and

3



--------------------------------------------------------------------------------



 



a portion of individual performance. The following table shows the distribution
of awards based on corporate performance and awards based on individual
performance.
Performance Mix

                  Tier   Corporate     Individual  
I
    100 %     —  
II
    80 %     20 %
III
    80-50 %     20-50 %
IV
    80 %     20 %

     The individual portion of the Target Incentive Award will be based on the
measured performance of each Participant, based on the results of the goals
performance appraisal process.
INCENTIVE POOL
     The size of the incentive pool will be based on BKMU’s operating success
relative to goal. The Plan requires establishing annual performance goals and
measures actual operating results relative to the established goals to generate
the incentive awards.
     Goal Setting
     Annual performance goals will be established at the beginning of each year.
The CEO will make such recommendations to the Committee for subsequent approval.
If mutually agreed upon performance goals cannot be reached, the Committee has
final authority to set the performance goals. The performance criteria will be
communicated in Appendix A to the Plan for that year.
     Incentive Matrix
     Each year, an incentive compensation matrix is prepared that relates the
performance criteria to the factor applied to the Target Incentive Award (the
Factor). In the matrix, the performance criteria are expressed as a percentage
of the predetermined performance goals.
     At the beginning of each year, the CEO will recommend an incentive
compensation matrix to the Committee for their approval. The matrix approved by
the Committee shall become Appendix A to the Plan for that year.
     Performance Threshold
     To protect ownership interests, there will be a threshold performance level
below which no Incentive Awards will be earned.

4



--------------------------------------------------------------------------------



 



     Maximum
     The maximum incentive award that can be funded shall be no more than two
times the Target Incentive Award to protect against windfall profits and poor
planning. The maximum Factor that may be used in the incentive matrix is two
times.
CORPORATE INCENTIVES
     If BKMU achieves or exceeds the predetermined performance goals, the
incentive pool is generated. The corporate portion of the incentive pool is
automatically earned by Participants.
INDIVIDUAL INCENTIVES
     If an incentive pool is generated by BKMU performance, the individual
portion for each Participant is based on measured individual performance.
     Individual incentive awards will be based on measured performance of each
Participant, as reflected in BKMU’s performance evaluation process.
FORM AND TIMING
     Distribution of the earned Incentive awards shall be paid in cash to the
Participants in one installment within thirty (30) days following the close of
BKMU’s fiscal year for which the incentive was computed. To the extent that it
is not possible to compute the incentive within thirty (30) days following the
close of BKMU’s fiscal year, an estimated payment may be made with proper
adjustment as soon as practical.
     In the case of death of a Participant, between the end of the fiscal year
and the following 30 days, the total incentive earned shall be paid to the
beneficiary designated in writing by the Participant. In case of a failure of
the Participant to designate a beneficiary, payment will be made to the
Participant’s estate.
TERMINATION
     Upon voluntary termination or involuntary termination during the year, all
accrued benefits of the Participant are lost. In the case of retirement, death,
or permanent disability during the Plan year, incentive awards will be paid at
the end of the year, on a pro-rata basis.

5



--------------------------------------------------------------------------------



 



     If the Participant takes a leave of absence or a disability leave during
the year, they will not accrue any benefits for the time they are absent
(adjusted to the nearest half-month).
AMENDMENT
     The Committee can change, amend, or terminate the Plan at any time, except
that no such action will adversely affect any accrued incentive awards that are
earned up until the time of the amendment.
NO EMPLOYMENT AGREEMENT INTENDED
     This Agreement does not confer upon Participants any right to continuation
of employment in any capacity by BKMU and does not constitute an employment
agreement of any kind.
DEFINITIONS

  1.   Base Salary shall mean the total W-2 cash wages (excluding any awards
paid under the Plan for the prior year) earned by each Participant during the
calendar year of the Plan. Disability payments are excluded for the purpose of
this definition.     2.   Corporate Incentive Award shall mean the amount that
is actually accrued for and paid to each Participant based on BKMU’s
performance.     3.   Individual Incentive Award shall mean the amount that is
actually accrued for and paid to each Participant based on each Participant’s
individual performance.     4.   Earnings per Share-diluted (EPS) shall mean net
income after taxes, before dividends, for the year, divided by the
weighted-average number of common shares outstanding for the period. Non-vested
MRP and stock option shares are considered dilutive potential common shares and
are included in the weighted-average number of shares outstanding for diluted
EPS.     5.   Target Incentive Award shall mean the amount that would be earned
if BKMU and the individual achieved predetermined performance goals.

6